Exhibit 10.1
 
 

ROUSE
PROPERTIES   1114 Avenue of the Americas, Suite 2800
New York, NY 10036-7703
T: 212 508.5108  F: 212.608.1916
ROUSEPROPERTIES.COM  NYSE RSE

 
 
Mr. Brian Harper
 
 
February 27, 2014
 
Dear Brian:
 
I am pleased to memorialize the terms of our understanding regarding severance
payment in the event your employment as Executive Vice President of Leasing at
Rouse Properties, Inc. (the “Company”) is terminated without cause.
 
Severance
Should you be terminated without cause by the Company, you will be eligible for
a severance payment equivalent to 6 months of base salary and a prorated bonus
for the year of termination. Restricted stock you received upon commencement of
employment with the Company will be­come fully vested in the event you are
terminated without cause. The terms of all other stock awards are governed by
the Company's 2012 Equity Incentive Plan, a copy of which has been previously
delivered to you.
 
At-Will Employment
This letter does not constitute, and may not be construed as, a commitment to
employment for any specific duration.  Your employment with the Company is
at-will, which means that you may leave the Company or the Company may require
that you leave its employ, at any time and for any reason.  The at-will status
of your employment may not be altered in any way by any oral or written
statement made by any employee of the Company, except for an express written
agreement to such effect signed by you and an authorized representative of the
Company.
 
 
Yours truly,

         
/s/ Andrew Silberfein
   
 
 
Andrew Silberfein
   
 
 
President & Chief Executive Officer
   
 
 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------